     Case 2:19-cv-01787-JAM-CKD Document 16 Filed 12/17/19 Page 1 of 3
     JOHN D. FREED (CA State Bar No. 261518)
 1   DAVIS WRIGHT TREMAINE LLP
     505 Montgomery Street, Suite 800
 2   San Francisco, California 94111
     Telephone: (415) 276-6500
 3   Facsimile: (415) 276-6599
     Email: jakefreed@dwt.com
 4
     STEVEN E. KLEIN (OR State Bar No. 051165)
 5   (pro hac vice)
     DAVIS WRIGHT TREMAINE LLP
 6   1300 S.W. Fifth Avenue, Suite 2400
     Portland, Oregon 97201
 7   Telephone: (503) 241-2300
     Facsimile: (503) 778-5299
 8   Email: stevenklein@dwt.com
 9   Attorneys for Plaintiff
     BOILING CRAB FRANCHISE CO., LLC
10

11
                              IN THE UNITED STATES DISTRICT COURT
12
                              THE EASTERN DISTRICT OF CALIFORNIA
13

14   BOILING CRAB FRANCHISE CO., LLC,  )                 Case No. 19-cv-01787-JAM-CKD
                                       )
15              Plaintiff,             )                 STIPULATION TO EXTEND TIME FOR
                                       )                 DEFENDANT BOILING SEAFOOD
16         v.                          )                 CORP. TO RESPOND TO COMPLAINT
                                       )
17   JIE M GUAN INC. D/B/A BOILING     )                 [Civ. L.R. 144(a)]
     SEAFOOD RESTAURANT; and BOILING   )
18   SEAFOOD CORPORATION D/B/A BOILING )
     SEAFOOD RESTAURANT,               )                 Action Filed September 9, 2019
19                                     )
                Defendants.            )
20                                     )
21

22

23

24

25

26
27

28



     STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT – CIV. L.R. 144(A)
     Case 2:19-cv-01787-JAM-CKD Document 16 Filed 12/17/19 Page 2 of 3

 1          WHEREAS, on September 9, 2019, Plaintiff Boiling Crab Franchise Co., LLC (“Boiling

 2   Crab”) commenced this action;

 3          WHEREAS, on October 16, 2019, Boiling Crab filed a First Amended Complaint;

 4          WHEREAS, Boiling Crab served Defendant Boiling Seafood Corporation (“BSC”) with

 5   the First Amended Complaint and Summons by personal service on October 28, 2019;

 6          WHEREAS, BSC’s response to the Complaint is currently due on November 18, 2019; and

 7          WHEREAS, BSC requires additional time to retain counsel and investigate the allegations

 8   in the Complaint before filing a responsive pleading.

 9          NOW THEREFORE, Boiling Crab and BSC HEREBY STIPULATE AND AGREE AS

10   FOLLOWS, subject to the Court’s approval:

11          The deadline for BSC to answer, move, or otherwise respond to Boiling Crab’s Complaint

12   shall be extended up to and including December 18, 2019.

13          IT IS SO STIPULATED.

14
     DATED December 17, 2019                             DAVIS WRIGHT TREMAINE LLP
15                                                       John D. Freed

16

17                                                       By: /s/ John D. Freed
                                                            John D. Freed
18
                                                         Attorneys for Plaintiff
19                                                       BOILING CRAB FRANCHISE CO., LLC

20

21

22

23

24

25

26
27

28


                                                     1
     STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT – CIV. L.R. 144(A)
Case 2:19-cv-01787-JAM-CKD Document 16 Filed 12/17/19 Page 3 of 3
